TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00375-CV







Robert Sterling Miller, Appellant



v.



Sonja S. Frey, Appellee







FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT


NO. C96-173B, HONORABLE ROBERT T. PFEUFFER, JUDGE PRESIDING







PER CURIAM

	

	Appellant Robert Sterling Miller filed a petition naming as defendants Sonja S. Frey, Daniel
L. Fritz, Marilyn R. Fritz, and Michael A. Sheppard.  The record indicates that all defendants were served
but that only Frey answered.  The trial court signed a May 10, 1996 order dismissing Miller's causes of
action as to Frey.  However, the judgment did not address his claims against the other three defendants,
nor was the action against Frey severed.

	Miller attempts to appeal the May 10, 1996 order.  With limited exceptions, this Court has
jurisdiction only over an appeal from a final judgment.  Cherokee Water Co. v. Ross, 698 S.W.2d 363,
365 (Tex. 1985).  A final judgment is one that disposes of all issues and parties.  Id.  In this case, Miller's
claims against three defendants remain pending.

	The Clerk of this Court, by letter dated July 9, 1996, advised Miller that the judgment he
sought to appeal appeared to be interlocutory.  The Clerk invited Miller to submit a motion to continue the
appeal by July 24, 1996, showing grounds for continuing the appeal.  Rather than reply, Miller filed an
appellant's brief on the merits of his claim.

	This Court cannot reach the merits of the appeal unless it has jurisdiction to do so.  Because
Miller has not shown this Court that it has jurisdiction, we on our own motion dismiss the appeal for want
of jurisdiction.  Tex. R. App. P. 60(a).


Before Chief Justice Carroll, Justices Kidd and B. A. Smith

Dismissed

Filed:   October 16, 1996

Do Not Publish